Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered January 19, 1978, convicting her of burglary in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, indictment dismissed, and case remitted to the Supreme Court, Kings County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. This case was based solely on circumstantial evidence. In our opinion, the People failed to adduce proof sufficient to establish defendant’s guilt beyond a reasonable doubt. The facts proved did not exclude "’to a moral certainty’ every reasonable hypothesis of innocence” (People v Benzinger, 36 NY2d 29, 32). Hopkins, J. P., Damiani, Titone and Martuscello, JJ., concur.